This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 100
The People &c.,
            Respondent,
        v.
Anthony Parson, Jr.,
            Appellant.




          Deborah K. Jessey, for appellant.
          Ashley R. Lowry, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
          Defendant was convicted, upon his guilty plea, of
criminal possession of a weapon in the second degree after the

                              - 1 -
                               - 2 -                          No. 100

hearing court denied his motion to suppress the loaded firearm
that was seized from the rear floor of the car he was driving.
The charge stemmed from a traffic stop resulting in the search of
the car.   Defendant claims that he was denied effective
assistance of counsel based upon counsel's performance in the
litigation of the suppression motion.   The record does not
support defendant's contention.
           In a plea context, where, as here, the voluntariness of
the guilty plea is not in dispute, "the defendant 'must show that
there is a reasonable probability that, but for counsel's errors,
he would not have pleaded guilty and would have insisted on going
to trial,'" or that the outcome of the proceedings would have
been different (People v Hernandez, 22 NY3d 972, 975 [2013],
quoting Hill v Lockhart, 474 U.S. 52, 59 [1985]).   On this record,
it is evident that defendant's motion to suppress the gun that
was recovered during defendant's encounter with the police, if
granted, would have resulted in the dismissal of the indictment.
           When viewed in its totality, the attorney's performance
in this case throughout the proceedings, including at the
suppression hearing, did not deprive defendant of "meaningful
representation" (People v Baldi, 54 NY2d 137, 147 [1981]).      To
find otherwise on this record necessitates engaging in the exact
form of hindsight review that this Court has cautioned against in
analyzing ineffective assistance of counsel claims.   In
determining whether a defendant received meaningful


                               - 2 -
                                  - 3 -                           No. 100

representation, "counsel's efforts should not be second-guessed
with the clarity of hindsight to determine how the defense might
have been more effective" (People v Benevento, 91 NY2d 708, 712
[1998]).
            The record demonstrates that defense counsel conducted
a competent cross-examination of the witnesses at the suppression
hearing and provided the court with cogent legal arguments to
support his motion to suppress the gun.        This Court will not
engage in the supposition and conjecture required to evaluate
defendant's criticism of the scope of counsel's cross-examination
at the suppression hearing.    We have examined defendant's other
criticisms of counsel's performance and conclude that they are
without merit.
*   *   *    *   *   *   *    *    *      *   *   *   *   *   *     *   *
Order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Pigott, Rivera, Abdus-Salaam, Stein and Garcia concur. Judge
Fahey took no part.

Decided June 14, 2016




                                  - 3 -